To maintain the action, proof was required that the defendant had made a false representation of a material fact, knowing it to be false, or having no knowledge or belief as to its truth, and that the plaintiff, in ignorance of its falsity, had relied upon it and been damaged. Springfield v. Drake, 58 N.H. 19, 21; Beach v. Bemis, 107 Mass. 498, 499.
As a defence to the action, it became important for the defendant to prove that when she made the representation she understood and believed it to be true. A circumstance tending to prove her belief was the statement of the landlord, in which he urged her to remain as tenant. Whether the assertion which the statement contained was true or false was immaterial; but the fact that such a statement had been made by the landlord and acted upon by the defendant was original and material evidence. This being so, the statement could be proved by the testimony of any one who was present when it was made, without being objectionable to the hearsay rule. French v. Smith, 4 Vt. 363, 366, 367; Bacon v. Towne, 4 Cush. 217, 238, 240; Blanchard v. Child, 7 Gray 155, 157; Whitehead v. Scott, 1 Moo.  R. 2; Shott v. Strealfield, Moo.  R. 8; 1 Gr. Ev., s. 101; 3 Wig. Ev., ss. 1768, 1788, 1789.
Exception overruled.
All concurred.